 



EXHIBIT 10.5
NON-EMPLOYEE DIRECTOR COMPENSATION
Effective July 18, 2005

         
BOARD OF DIRECTORS FEES
       
 
       
Quarterly Retainer
  $ 1,750.00  
 
       
Meetings (Attended in person)
  $ 2,000.00  
 
       
Meetings (Attended telephonically)
  $ 750.00  
 
       
Chair Fee:
  $ 250.00  
 
       
COMMITTEE CHAIR FEES
       
 
       
Audit Committee
  $ 1,250.00  
 
       
Compensation Committee
  $ 1,250.00  
 
       
Nomination & Governance Committee
  $ 500.00  
 
       
COMMITTEE MEMBER FEES
       
 
       
Audit Committee
  $ 1,000.00  
 
       
Compensation Committee
  $ 1,000.00  
 
       
Nomination & Governance Committee
  $ 1,000.00  
 
       
CHAIR FEES ARE FOR IN-PERSON OR TELEPHONIC ATTENDANCE
       
 
       
UNANIMOUS WRITTEN CONSENT FEE
       
 
       
Each Consent (Board or Committee)
  $ 750.00  

